Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 14, 2021

                                     No. 04-20-00147-CV

                                   Clyde E. KEBODEAUX,
                                          Appellant

                                               v.

                                    Patricia KEBODEAUX,
                                             Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-00629
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER

       Appellee’s unopposed third motion to extend time to file the appellee’s brief is granted.
We order the appellee’s brief due January 18, 2021. Counsel is advised that no further extensions
of time will be granted absent a timely motion that: (1) demonstrates extraordinary
circumstances justifying further delay; (2) advises the court of the efforts counsel has expended
in preparing the brief; and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy workload to be an extraordinary circumstance.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court